DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Applicants have amended the claims, including new features to the independent claims of the side walls being inclined with respect to the rotation axis and further regarding comparison between the first width of the bottom surface and the width at the opening between the side walls.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive, and the new rejections below was necessitated by the applicant’s amendment.  
The applicants have made arguments based upon the latest amendment of the claims and argued that the references of Stubenruss, JP378, and JP879 do not teach of the feature.  Here, the feature being the differences of the width between the side walls of the surface and of the width of the sidewalls at the opening.  It is noted that the new features are directed to the shaping of the grooves particularly as it traverses towards the central opening, and further applicants have added to the independent claims that the side walls are inclined with respect to the rotation axis.  The arguments of the width of the walls and further of the sizing in relation to the opening is noted, but unpersuasive, particularly in regards to the teachings in JP’378.


The newly claimed feature includes teaching of the opening that is located with the groove.  In this regards, it is unclear in the teachings of the arrangement of this opening.  Previously, the screw having the groove which faced the barrel having the facing surface, and the material flow would be to the nozzle which is connected to the facing surface of the barrel.  Here, the teaching that the groove itself with the opening is noted but it is unclear in regards to the arrangement of such features, particularly in light of the teachings from the specification and drawings.  Thereby, the claims are rejected as shown below regarding new matter issue regarding the opening in relation to the groove.
An additional issue is with the claim, the “second width of the opening between the first and second side walls” is unclear if this width is in regards to the opening itself or of the width between the sidewalls at the opening location.  Currently, it is assumed that the claimed feature is directed regarding to the width of the sidewalls near the opening location for examination purposes.  Additionally, an indefiniteness rejection of the claims are set forth below regarding the opening feature.
In regards to the claimed inclined side walls with respect to the rotation axis, the manner of inclination is noted in the specification, however, this is not reflected in the claims, see for example [0035] and Fig. 4.  The rejection below now reflect in response 
Further, the applicants have made similar arguments concerning the previous double patenting rejection of the claims based upon the amended features.  In this regards, the rejection below now reflect the changes with the Watson reference being incorporated into the rejection based upon the added features.
Currently, claims 1-7 remain rejected as set forth below in light of the latest amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Here in claims 1, 6, and 7, the claimed “ an opening located closer to the barrel than the bottom surface” that is located upon the groove is noted but this is not taught in the specification.  The previous teachings of the opening includes in the related art section of the specification that teaches of the barrel facing the rotor having an opening portion in the center, see [0003] of the PGPub.  The nozzle being taught with the opening portion, see nozzle hole 62, [0028]. 
	Meanwhile, the Figures 2-4 and 7-9 from the specification teaches 46 as the central portion in relation to the screw 40, the screw having groove portions 90, while there is a teaching of a discharge port 56 of the barrel 50, see [0029].
	Currently, there is an issue regarding the newly added claim features in the relation of the opening, and whether this opening is part of the groove of the screw.  Claims 2-5 are also rejected as these are dependent from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Here, the claimed “a second width of the opening between the first and second side walls” is unclear if this width is in regards to the opening itself that is between the first and second side walls or of the width between the sidewalls at the opening location.  Currently, it is assumed that the claimed feature is directed regarding to the width of the sidewalls near the opening location for examination purposes.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss (US 2017/0210069) in view of JP 2011-020378 (henceforth as JP ‘378) and Watson (US 5975440).  
In regards to claim 1, Stubenruss teaches of a plasticization device configured to plasticize a material into a molten material, the plasticization device comprising: 
a screw (disc 12, 112, 412) configured to rotate around a rotation axis and including a groove forming surface (see conveyor 10 and channel section 30) on which a groove channel in which a groove extends spirally is formed; , 
a heating unit (see teaching in [0022]) configured to heat the material supplied to the groove channel (see also Figs. 3 and 4, see also [0022], and also Figs. 9a-10c, [0039]); 

Stubenruss fails to teach the additional specific groove features including “the first and second side walls are inclined with respect to the rotation axis, and a first width of the bottom surface between the first and second walls is larger than a second width of the opening between first and second side walls”.
  
In the same field of endeavor of plasticizing elements, see JP ‘378, see Figs. 5 and 6, see groove channels (spiral grooves 34) and the distance/interval/width between the walls portions 34 IW (inner wall) and 34 OW (outer wall), see also Fig. 7 of the difference in the width between the walls over the distance along the axis of rotation.

    PNG
    media_image1.png
    717
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    806
    827
    media_image2.png
    Greyscale


The heater 27 is provided for the plasticizing unit, see further in Figs. 4 and 5 of JP ‘378 wherein the bottom surface (bottom wall 34B) of the screw is located in relation to the opening area 33c. Further, see the inclined surface that changes the depth of the 


    PNG
    media_image3.png
    631
    953
    media_image3.png
    Greyscale

The JP reference teach of different known features of the groove channels of the screw/rotor in regards to the shape of the channels in regards to the axis of rotation.  The JP ‘378 reference teaches of the features that promote plasticization along the plasticization passages [0007], see page 7.
In regards to the inclination in relation to the rotation, Watson US 5975440 teaches of rotating disc for mixing and includes grooves with changes of the width of the sidewalls from the edge of the disc towards the central portion.  Watson teaches of the intervening lands 10 that are located upon the stage, and as seen, the lands having inclined walls of the grooves 8, see Fig.  3, wherein the inclined walls provides for 

Here, it would have been obvious for one of ordinary skill in the art to modify the groove channel of Stubenruss with the groove features including the change in the depth of the groove and of the narrowing of the channel between the walls as seen in JP ‘378 and of the inclined side walls that bound the groove as seen in Watson as one skilled in the art would recognize in incorporating the various groove designs in enhancing the plasticizing effect upon the melted resin as it flows towards the outlet as this is combining prior art elements of the groove designs of the JP reference according to known methods into the groove of the screw of Stubenruss to yield predictable results.

In regards to claims 2-5, the features are directed to different degree of inclination between the walls with respect to the rotation axis, of the interval becoming narrower, and of the depth.
In regards to claim 3, it is assumed that that “the inner peripheral portion” is referring to the cylindrical inner peripheral portion.
	Here, the features of the JP reference and Watson that include the various features as shown above regarding the inclinations between the walls and of the 

In regards to claim 7, the claimed features are similar to the features set forth in claim 1, but having a nozzle.  In this regards, see outlet opening 28 in Fig. 1 of Stubenruss, this is considered a nozzle.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss in view JP 2011-020378 (henceforth as JP ‘378), Watson (US 5975440), and Yuyama (US 10,583604).
In regards to claim 6, the features are the same as those set forth in claim 1, see teaching by Stubenruss in view of JP‘378 and Watson above, but with the additional teaching of a nozzle and stage.
Stubenruss in view of JP‘378 and Watson does not teach of the additional stage.
However, as seen in Yuyama that also teaches of a plasticizing device.  Yuyama teaches of an extrusion apparatus (also plasticizer with the screw 4 having grooves in a barrel/cylinder 1 with heating unit/cylinder heater 7), having a nozzle 2 (see Figs. 1 and 2) and stage (table apparatus B), see Col. 1, lines 37 to Col. 4, line 30.  
It would have been obvious for one of ordinary skill in the art to modify the device of Stubenruss in view of JP’378 and Watson to further include a stage as taught by Yuyama as it would allow for resin to be deposited upon a desired location.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/520,444 (reference application) in view of JP 2011-020378 (henceforth as JP ‘378) and Watson (US 5975440).
The claimed invention having the same plasticization unit, nozzle, screw with groove, and heating unit.  The claims of ‘444 lacking of the specific groove features including “the groove of the groove channel has an interval between the first side wall portion and the second side wall portion that becomes narrower as a distance from the bottom surface portion along the rotation axis increases”.
In the same field of endeavor of plasticizing elements, see JP ‘378, see Figs. 5 and 6, see groove channels (spiral grooves 34) and the interval between the wall portions 34 IW (inner wall) and 34 OW (outer wall), see also Fig. 7 of the difference in the width between the walls over the distance along the axis of rotation, and the heater 27 is provided for the plasticizing unit.  

Here, Watson (US 5975440) teaches of the intervening lands 10 that are located upon the stage, and as seen, the lands having inclined walls of the grooves 8, see Fig.  3, wherein the inclined walls provides for enhance mixing and subjects material to shear forces, see Col. 3, lines 47-54, and further, see in Fig. 2, regarding the spiral grooves 8, and as taught with the change in the width of the side walls, this decrease in space available due to the groove width towards the center, pressure increases as it progresses, see Col. 3, lines 24-27, and this is a known structure for mixing by shearing, see Col. 3, line 34.

Here, it would have been obvious for one of ordinary skill in the art to modify the groove channel of the ‘444 application with the groove features including the inclination, depth change and of the narrowing of the channel between the walls as seen in JP ‘378 and of the inclination in Watson as one skilled in the art would recognize in incorporating the various groove designs in enhancing the plasticizing effect upon the melted resin as it flows towards the outlet as this is combining prior art elements of the groove designs of the JP and Watson references according to known methods into the groove of the screw of the application to yield predictable results.

In regards to claims 2-5, the features are directed to different degree of inclination between the walls with respect to the rotation axis, of the interval becoming narrower, and of the depth.
In regards to claim 3, it is assumed that that “the inner peripheral portion” is referring to the cylindrical inner peripheral portion.
	Here, the features of the JP and Watson references that include the various features as shown above regarding the inclinations between the walls and of the change in the depth.  These would be further changes in the shape of the groove channels as taught in the application in view of JP ‘378 and Watson in providing modifications for the plasticizing of the materials during rotation towards to the outlet.

In regards to claim 7, the claimed features are similar to the features set forth in claim 1, with the addition of the nozzle, in this regards, see claim of the ’444 application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/520,444 (reference application) in view of the JP and Watson references, and Yuyama (US 10,583604).
In regards to claim 6, the features are the same as those set forth in claim 1, see teaching by the ‘444 application in view of the JP and Watson references as shown above, but with the additional teaching of a nozzle and stage.

However, as seen in Yuyama that also teaches of a plasticizing device.  Yuyama teaches of an extrusion apparatus (also plasticizer with the screw 4 having grooves in a barrel/cylinder 1 with heating unit/cylinder heater 7), having a nozzle 2 (see Figs. 1 and 2) and stage (table apparatus B), see Col. 1, lines 37 to Col. 4, line 30.  
It would have been obvious for one of ordinary skill in the art to modify the device of the ‘444 application in view of the JP and Watson references to further include a stage as taught by Yuyama as it would allow for resin to be deposited upon a desired location.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,000,995 in view of JP 2011-020378 (henceforth as JP ‘378) and Watson (US 5975440).
The ‘995 patent teaches the plasticizing section, the heater, the nozzle, and of the screw along with groove.  The patent fails to claim of additional specific groove features.  See teachings of the JP and Watson references as shown above.
Here, it would have been obvious for one of ordinary skill in the art to modify the groove channel of the ‘995 patent with the groove features including the inclination, groove depth, and of the narrowing of the channel between the walls as seen in JP ‘378 and of the inclination in relation to the rotation in Watson as one skilled in the art would recognize in incorporating the various groove designs in enhancing the plasticizing effect upon the melted resin as it flows towards the outlet as this is combining prior art .

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,000,995 in view of JP 2011-020378 (henceforth as JP ‘378), Watson (US 5975440), and Yuyama (US 10,583604).
The ‘995 patent teaches the plasticizing section, the heater, the nozzle, and of the screw as shown above.  The patent fails to claim of the stage.
However, as seen in Yuyama that also teaches of a plasticizing device.  Yuyama teaches of an extrusion apparatus (also plasticizer with the screw 4 having grooves in a barrel/cylinder 1 with heating unit/cylinder heater 7), having a nozzle 2 (see Figs. 1 and 2) and stage (table apparatus B), see Col. 1, lines 37 to Col. 4, line 30.  
It would have been obvious for one of ordinary skill in the art to modify the device of the ‘’995 patent in view of the JP and Watson references to further include a stage as taught by Yuyama as it would allow for resin to be deposited upon a desired location.

Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,034,089 in view of JP 2011-020378 (henceforth as JP ‘378) and Watson (US 5975440).
The Patent 11,034,089, see claims 1-7, teaches the claimed invention including the plasticization unit, heaters, and the groove.  The patent fails to claim of the specific groove features.  See teachings and the reasons for combination with the JP and Watson references similarly as shown above.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,034,089 in view of JP 2011-020378 (henceforth as JP ‘378), Watson (US 5975440), and Yuyama (US 10,583604).
The Patent 11034089, see claims 1-7, lacks the stage.  See teachings of the stage by Yuyama and the reasons for combination as shown above.
 
Claims 1-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/211464 in view of P 2011-020378 (henceforth as JP ‘378) and Watson (US 5975440).
The Patent Application 17/211,464, see claim 5, teaches the claimed invention, though lacks the specific groove features.  See teachings of the JP and Watson references and reasons for combination similarly as shown above.
This is a provisional nonstatutory double patenting rejection.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/211464 in view of the JP 2011-020378 (henceforth as JP ‘378), Watson (US 5975440), and Yuyama (US 10,583604).
The Patent Application 17/211,464, see claim 5, in view of the JP and Watson references teaches the claimed invention, though lacks the claimed stage.  See teachings of the stage by Yuyama and the reasons for combination as shown above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/210,863 in view of JP 2011-020378 (henceforth as JP ‘378) and Watson (US 5975440).
The Patent Application 17/210,863, see claim 7, teaches the claimed invention, though lacks the specific groove features.  See teachings of the JP and Watson references and reasons for combination similarly as shown above.
This is a provisional nonstatutory double patenting rejection.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/210,863 in view of JP 2011-020378 (henceforth as JP ‘378), Watson (US 5975440), and Yuyama (US 10,583604).
The Patent Application 17/210,863, see claim 7, in view of the JP and Watson references teaches the claimed invention, though lacks the claimed stage.  See teachings of the stage by Yuyama and the reasons for combination as shown above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 17/208,437 in view of JP 2011-020378 (henceforth as JP ‘378) and Watson (US 5975440).
17/208437, see claims 1 and 7, lacks the specific groove features.
.
This is a provisional nonstatutory double patenting rejection.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 17/208,437 in view of JP 2011-020378 (henceforth as JP ‘378), Watson (US 5975440), and Yuyama (US 10,583604).
The Patent Application 17/208, 437, see claim 1 and 7, in view of the JP and Watson references teaches the claimed invention, though lacks the claimed stage.  See teachings of the stage by Yuyama and the reasons for combination as shown above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/520,444 in view of JP 2011-020378 (henceforth as JP ‘378), Watson (US 5975440), and Yuyama (US 10,583604).
The application 16/520444, see claims 1-8, includes communication hole which is a nozzle equivalent.  Application ‘444 lacks the heater, stage, and specific groove features.  See teachings of the JP, Watson, and Yuyuma references, and the reasons for combination as shown above that would also be applied to the ‘444 patent.
This is a provisional nonstatutory double patenting rejection.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,946,587 in view of JP 2011-020378 (henceforth as JP ‘378) Watson (US 5975440), and Yuyama (US 10,583604).
The Patent 10946587, see claim 1, teaches the claimed invention though lacks heater, stage, and specific groove features.  See teachings of the JP, Watson, and Yuyuma references, and the reasons for combination as shown above that would also be applied to the ‘587 patent.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,077,165 in view of JP 2011-020378 (henceforth as JP ‘378) and Watson (US 5975440).
The Patent 11077615, see claims 1-5, teaches of the claimed invention though lacks teaching of heater and specific groove features.  See teachings of the JP and Watson references, and reasons for combination similarly as shown above.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,034,088 in view of JP 2011-020378 (henceforth as JP ‘378), Watson (US 5975440), and Yuyama (US 10,583604).
The Patent 11034088, see claims 1 and 6, teaches the claimed invention though lacks teaching of heater, specific groove features, and the stage.  See teachings of the JP, Watson, and Yuyama references, and the reasons for combination as shown above that would also be applied to the ‘088 patent.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,020,901 in view of JP 2011-020378 (henceforth as JP ‘378), Watson (US 5975440), and Yuyama (US 10,583604).
The Patent 11020901, see claim 5, teaches of the claimed invention, though lacks teaching of specific groove features and the stage.  See teachings of the JP, Watson, and Yuyama references, and the reasons for combination as shown above that would also be applied to the ‘901 patent.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,906,242 in view of JP 2011-020378 (henceforth as JP ‘378) and Watson (US 5975440).
Patent 10906242, see claims 1-4, teaches of the plasticizing unit along with the groove and the heater/melting unit and stage.  The patent lacks the specific groove features.  See teachings of the JP and Watson references and reasons for combination similarly as shown above.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,857,731 in view of JP 2011-020378 (henceforth as JP ‘378) and Watson (US 5975440).
Patent 10857731, see claim 1-10, teaches of plasticizing unit along with the groove, and stage.  The patented claims lack the specific heater and the specific groove features.  See teachings of the JP and Watson references and reasons for combination similarly as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This feature of the groove shapes are noted, wherein the reference teaches of a planar disk mixer with grooves, see in Rettig (US 3009685) teaches of grooves formed upon the disc and the thickness of the sidewalls changes from the start compared to the central portion near the opening, see Fig. 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726